Case 2:21-cv-02224-FMO-DFM Document 10 Filed 08/16/21 Page 1 of 1 Page ID #:42




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  RICHARD VARGAS,                           Case No. CV 21-02224-FMO (DFM)

           Plaintiff,                       Order Accepting Report and
                                            Recommendation of
              v.                            United States Magistrate Judge

  UNKNOWN,

           Defendant.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections were filed by the
 deadline. The Court accepts the findings, conclusions, and recommendations
 of the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Judgment be entered dismissing
 this action without prejudice for failure to prosecute.

                                                  /s/
  Date: August 16, 2021                      ___________________________
                                             FERNANDO M. OLGUIN
                                             United States District Judge
